Citation Nr: 1203192	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for reflex sympathetic dystrophy of the right hand.  

2. Entitlement to service connection for pharyngitis.  

3. Entitlement to service connection for anxiety. 

4. Entitlement to service connection for anemia.  

5. Entitlement to service connection for vertigo.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1975 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2002, the RO denied the claims of service connection for anemia and vertigo.  The Veteran did not appeal the RO's rating decision.  In May and June 2007, additional service treatment records, which were not in the record at the time of the rating decision in December 2002 were obtained.  Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to finality, that is, the Veteran does not have to submit new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c)(1)(i).  

As the newly associated service treatment records are relevant to the claims of service connection for anemia and vertigo, the claims must be considered on the merits without regard to finality and the Board has characterized the claims issue on appeal accordingly.






The claims of service connection for reflex sympathetic dystrophy of the right hand, pharyngitis, and anxiety are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Anemia has not been shown since service or currently.

2. Vertigo has not been shown since service or currently.


CONCLUSIONS OF LAW

1. Anemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 









Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2002 and in July 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 



As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA came after the initial adjudication in December 2002, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the statement of the case, dated in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, private medical records, and records of the Social Security Administration.  

In February 2004, the Veteran was afforded a VA examination.  The VA examination included a history of the disabilities and described the disabilities in sufficient detail so that the Board's decision is a fully informed one. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that she was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts - Anemia

The service treatment records show that in December 1975 the Veteran was diagnosed with anemia secondary to infectious mononucleosis.  In January 1976, the anemia was resolving.  

After service on VA examination in February 2004, the VA examiner reviewed the service treatment records and noted the treatment for anemia in 1975 and 1976 and a normal blood count in 1992.  The VA examiner found that the anemia had resolved.   


In July 2011, the Veteran testified that she was not currently being treatment for anemia and had not been treated for anemia since service.  

Facts - Vertigo

The service treatment records show that on several occasions the Veteran had complaints of dizziness associated with upper respiratory infections and motion sickness and other viral conditions.  In August 1985, the Veteran had lightheadedness and vertigo due to Fiorinal, which resolved. 

On VA examination in February 2004, the VA examiner noted complaints of lightheadedness and vertigo o in service.  The Veteran described occasional vertigo or lightheadedness that was usually associated with headaches.  The VA examiner did not find vertigo.  

In July 2011, the Veteran testified that she had not been treated for vertigo since service.  

Analysis

While the Veteran was treated for anemia in service and she had symptoms of vertigo in service, in order to establish service connection, there must be evidence of a current disability and of causal relationship between the current disabilities and an injury or disease or event in service, the so-called "nexus" requirement.  See Shedden at 1167. 

After service, the medical evidence of record does not show a current diagnosis of anemia or vertigo.  The Veteran has not submitted evidence that she currently suffers from either anemia or vertigo.  And the Veteran does not allege that she has had anemia or vertigo since service. 




As there is no competent evidence since service of the claimed disabilities, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), and to initial diagnosis after service under 38 C.F.R. § 3.303(d), do not apply. 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Here, the Veteran has not alleged that she has had anemia or vertigo since service, she is not reporting a contemporaneous medical diagnosis as there is no evidence of a current diagnosis of anemia or vertigo and she has not described symptoms that later support a diagnosis by a medical professional as there is no such evidence. 

As there is no competent evidence of a current disability, the Board need not reach the question of the Veteran's credibility or whether the Veteran is competent to offer an opinion on the "nexus" requirement in order to establish service connection. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 

Without competent evidence that the Veteran has current diagnosis of anemia or vertigo, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current disability, the preponderance of the evidence is against the claim, and the benefit- of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for anemia is denied

Service connection for vertigo is denied.  


REMAND

Where there is insufficient competent medical evidence to make a fully informed decision on the claim, the Board is required to obtain a medical examination or medical opinion.  38 C.F.R. § 3.159(c)(4).

On the claim of service connection for reflex sympathetic dystrophy of the right hand, on VA examination in March 2008, the VA examiner expressed the opinion that reflex sympathetic dystrophy of the right hand were less likely than not related to the service-connected residuals of ganglion cysts.  As the VA examiner did not address the question of aggravation, further development under the duty to assist is needed. 

On the claim of service connection for pharyngitis, the service treatment records document several complaints of pharyngitis.  The Veteran is service connected for rhinitis.  Under the duty to assist, a VA examination and VA medical opinion to determine if pharyngitis is related to the service-connected rhinitis is needed.  

On the claim of service connection for anxiety, the Veteran is service connected for irritable bowel syndrome.  





On VA examination in July 2009, the diagnosis was mood disorder with anxiety and histrionic traits, which may be associated with irritable bowel syndrome.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.   Ensure VCAA compliance of the claim of secondary service connection. 

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that reflex sympathetic dystrophy of the right hand was caused by or aggravated by the service-connected ganglion cysts, including surgical excision of the cysts in the right wrist.

In this context, the term "aggravation" means a permanent increase in the reflex sympathetic dystrophy of the right hand, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected residuals of ganglion cysts.







If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate reflex sympathetic dystrophy of the right hand and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

3.  Afford the Veteran a VA examination to determine: 

a).  Does the Veteran have pharyngitis, and, if so, 

b).  Is the current pharyngitis a progression of the pharyngitis in service or a new and separate condition; and, 

c).  If the current pharyngitis is a new and separate condition, is it more likely as not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current pharyngitis is caused by or aggravated by the service-connected rhinitis? 



In this context, the term "aggravation" means a permanent increase in pharyngitis, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected rhinitis. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate pharyngitis and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

4.  Afford the Veteran an appropriate VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that mood disorder with anxiety is caused or aggravated by service-connected irritable bowel syndrome.




In this context, the term "aggravation" means a permanent increase in the mood disorder with anxiety, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected irritable bowel syndrome. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate pharyngitis and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

5.  On completion of the foregoing, the claims of service connection should be adjudicated.  If any benefit sought remains denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


